DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are rejected herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p). Appropriate correction is required.
Claims are presented in the form of a sentence, wherein capital letters represent: pronouns, trademark names, and the first term of the claim.  In this case every step starts with a capital letter. Appropriate correction is required.









Rule 105 communication
This is a separate Office Action sent to Applicant as a requirement for information under 37 CFR 1.105 with a shortened statutory period of two months for reply.  Applicant may extend the time period for reply up to six months in accordance with 37 CFR 1.136(a). This request for more information is issued because the claims are replete with grammatical and idiomatic errors, lacking of proper punctuation, formatting, multiple uses of the term “and”, and multiple lack of antecedent basis issue make the claim so confusing that they cannot be examined.

One example is step a) of claim 1:
separation by dissolution (dissolution of what?) in an aqueous matrix of the soluble sugars (antecedent basis) of the tomato pomace, carried out in a mixer with mechanical agitation, with a stirring speed ranging from 140 to 160 rpm and using an aqueous matrix containing sugars (is it the same aqueous matrix of the soluble sugars of the tomato pomace as already mentioned and if so why is it repeated, if another this needs to be indicated, if the same antecedent basis needs to be established…) and (and what? is something missing? what is compatible with human feed) compatible with human feed (what does compatible with human feed mean), resulting from the washing of the filtration cakes of the tomato pomace from the filter press with membrane plates and capacity of thermal dehydration under vacuum (what is resulting from…  is it wherein the aqueous matrix of the soluble sugars of tomato pomace is recycled from a previous step of washing filtration cakes? Or is a step of washing required here?), forming a suspension of tomato pomace (is this the tomato pomace of the preamble or another)”.
Similar problem occur in all the method steps, therefore Applicant is required to amend the claims in a manner to make the pending invention clear, wherein nothing regarding the method sought to be patented is left to conjecture.

	Following is an example of a clear method step:
a) dissolving soluble sugars of the orange pomace in an aqueous matrix, by mechanical agitation in a mixer with a stirring speed from 140 to 160 rpm;
wherein the aqueous matrix, comprises: 
the soluble sugars; and orange juice (e.g. matrix by definition is the components of a sample, therefore at least two ingredients are required) ;
wherein the orange pomace in the aqueous matrix is edible;
wherein the orange pomace is a byproduct of washed filtration cakes; 
wherein the washed filtration cakes are made by the method of step b);
wherein the step of separating forms a suspension of orange pomace.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793